Citation Nr: 0201379	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  90-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cardiac disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to October 
1959, from July 1961 to March 1968, and from July 1971 to 
March 1984.

Service connection for a heart disorder was first denied in 
an August 1985 rating decision.  The veteran indicated 
disagreement with that decision, but did not perfect a timely 
appeal.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1989 decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) pertaining to matters not here at issue.  In the 
substantive appeal regarding those matters, the veteran again 
claimed service connection for a heart disorder; in October 
1989, the RO found that new and material evidence had not 
been presented on that question, and that the claim had not 
been reopened.  In May 1991, the Board likewise concluded 
that new and material evidence had not been presented, and 
that the veteran's claim for service connection for a heart 
disorder had not been reopened.

The veteran thereafter appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court) 
which, in an August 1993 Memorandum decision, found as a 
matter of law that, subsequent to August 1985, new and 
material evidence on the question of service connection for a 
heart disorder had been added to the record.  Based on that 
finding, the Court vacated that portion of the Board's 
decision that pertained to service connection for a heart 
disorder, and remanded the case to the Board for further 
adjudication on that issue.

In order to obtain additional medical information, the Board 
remanded this case in February 1994, February 1999, and 
September 1999.  In June 2000, the Board again denied the 
veteran's claim for service connection for a cardiac 
disorder; he again appealed that decision to the Court.  A 
motion was thereafter filed on behalf of the Secretary of 
Veterans Affairs to vacate and remand the Board's decision 
back to the Board for consideration of the Veterans Claims 
Assistance Act of 2000.  The motion was not opposed and by 
means of an Order rendered in January 2001, the Court vacated 
and remanded the Board's June 2000 decision.  The case is now 
before the Board again for appellate review.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal of the RO's August 
1985 denial of service connection for a heart disorder, and 
that decision became final. 

2.  Evidence associated with the veteran's claims file 
subsequent to August 1985 has been found by the Court to be 
new and material as a matter of law, and serves to reopen his 
claim for service connection for a cardiac disorder.

3.  A cardiac disorder was not manifested during the 
veteran's active service or to a compensable degree within 
one year after his separation therefrom, nor is any cardiac 
disorder that is currently manifested shown to be related to 
that active service.


CONCLUSIONS OF LAW

1.  Evidence associated with the record subsequent to the 
RO's August 1985 decision, whereby service connection for a 
heart disorder was denied, is new and material, and serves to 
reopen that claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2001).

2.  A cardiac disorder was not incurred in or aggravated by 
active service, nor may a cardiac disorder be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001). 

The Board has conducted a complete and thorough review of the 
veteran's claims folders.  The Board finds that the RO 
advised the veteran of the evidence necessary to support his 
claim for service connection for a cardiac disorder, and the 
veteran has not indicated the existence of any pertinent 
evidence that has not already been obtained or requested.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder.  The Board accordingly concludes that the RO has 
either complied with, or gone beyond, these provisions.  In 
addition, the RO has obtained all necessary examination of 
the veteran, pursuant to the Board's requests that such 
development be undertaken.

Moreover, the veteran has been advised several times of the 
laws and regulations pertaining to the issue at hand, by 
means of rating decisions, a statement of the case, and 
supplemental statements of the case.  The Board therefore 
finds that the RO has complied with both the duty to assist 
and the duty to notify provisions of the VCAA, implementing 
regulations and internal VA guidance, and that in light of 
all of these considerations, it is not prejudicial to the 
claimant to proceed to adjudicate the claim on the current 
record.  See Bernard v. Brown, 4 Vet. App. 384.

II. Factual Background

The veteran's service medical records show that he was 
evaluated in June 1967 for complaints to include lower 
thoracic chest pain, with subsequent treatment for viral 
bronchitis.  A February 1977 service medical record shows 
that he complained of dull aching left parasternal pain that 
was unrelated to meals or exercise; examination and chest X-
rays were essentially normal, and chest wall syndrome and 
pleurisy were diagnosed.  A January 1980 service medical 
record shows that he complained of pain on the left side of 
his chest, radiating to the left side of his back and the 
right side under the ribs, which was diagnosed as intercostal 
pain.  The report of a periodic medical examination, dated in 
April 1982, indicates that there were no pertinent abnormal 
clinical findings; an electrocardiogram (EKG) was normal and 
the veteran was cleared for "the Army's Over 40 Training and 
Testing Program."  

The veteran separated from his last period of service on 
March 30, 1984.

A medical record dated in November 1984 shows that the 
veteran had complaints of chest pain that reportedly started 
on the left and radiated to the mid-sternal area.  The record 
shows that a physical examination was essentially normal, 
with an assessment of "[rule out] Angina Pectoris vs. chest 
wall pain."  An EKG was normal.  The veteran was seen again 
on the following day and reported that he felt fine, with 
only "a twinge of chest pain" since the previous day; the 
assessment was "[rule out] chest wall pain vs. cardiac 
pathology."

A March 18, 1985, VA outpatient treatment record shows 
complaints by the veteran of right upper quadrant abdominal 
pain and right-sided chest pain.  On examination, mild chest 
wall tenderness and tenderness in the epigastric area was 
noted, with a diagnosis of right chest pain of unknown 
etiology.  The record also indicates comments by the examiner 
that there was no evidence for myocardial infarction or 
pulmonary embolus.

The report of a May 1985 VA examination shows that the 
veteran was evaluated for a possible heart disorder and 
fatigue.  At that time, he indicated having had positional 
chest pains on his right chest wall for 10-15 years.  The 
report shows that the only abnormal clinical finding was 
right chest wall tenderness to palpation over the lower 
costochondral junctions, with diagnoses of chest wall pain 
and chronic fatigue, perhaps due to depression.

The report of an October 1985 VA examination does not 
indicate any abnormal cardiovascular clinical findings.  The 
report of a chest X-ray conducted at that time notes that the 
cardiomediastinal structures were within normal limits.

The report of a VA chest X-ray conducted in November 1987 
notes mild cardiac enlargement and prominence of the 
pulmonary vasculature, with diagnoses to include early heart 
failure.

A summary of private hospitalization in December 1988 
indicates diagnoses to include unstable angina pectoris; a 
chest X-ray taken in conjunction with that hospitalization 
revealed that the veteran's heart was "possibly slightly 
enlarged."  Medical records dated later in December 1988 and 
in January 1989 indicate diagnoses to include non-cardiac 
chest pain; and chest discomfort, rule out costochondritis.

A June 1989 report of private hospitalization for cardiac 
catheterization indicates that this procedure revealed a 50 
percent lesion in one coronary artery and minor 
irregularities in another, with mild decrease in left 
ventricular function.

The veteran's private cardiologist wrote in January 1990 that 
the veteran had recently undergone cardiac catheterization 
that showed a 60-70 percent lesion in one artery and 
irregularities in the other arteries.  The examiner also 
commented that
In reviewing his records from the 
Veteran's Administration Hospital it 
appears that in the past [the veteran] 
has had similar discomfort.  In fact, 
these records also reveal that the 
examining physicians felt that [the 
veteran] was at that time suffering from 
angina pectoris.  While I have no 
documented evidence that [the veteran's] 
coronary artery disease was active at 
that time, it does seem that his symptoms 
and physical examination suggest 
myocardial ischemia.

The report of a May 1994 VA examination reflects that the 
clinical examination was essentially normal, with a diagnosis 
of possible vasospasm and a history of paroxysmal 
supraventricular tachycardia.  The findings of a September 
1994 VA physician consultation, apparently based on review of 
the veteran's record, included the opinion that, given the 
noted history and the veteran's risk factors, it was doubtful 
that the veteran had any significant coronary artery disease 
to cause his chest pains.  He indicated that the veteran's 
problem was hypertensive cardiovascular disease.

At a February 1995 personal hearing, the veteran and his wife 
described what was considered by them to be his history of 
heart problems and his treatment therefor, both during 
service and subsequent to his separation therefrom in 1984.

A VA cardiology opinion, obtained in September 1996 following 
stated review of the veteran's complete medical records, 
reflects that the veteran's complaints in March 1985 were of 
right chest wall positional pain of 10-15 years' duration, 
with these pains occurring or worsening when he bent forward 
or when he twisted toward his right side.  It was noted that 
examination reports during that time period also showed 
pleuritic-type chest pain.  The examiner indicated that EKGs 
from 1977 to the present all showed normal sinus rhythm, with 
only one tracing showing any abnormality, and concluded that 
"the veteran's current chest pain syndrome appears unrelated 
to his presentation in March 1985 with positional chest 
pains.  Additionally, there is no objective evidence at this 
time for a diagnosis of variant angina in this patient."

The report of a VA examination conducted in April 1999 shows 
that, following review of the veteran's pertinent medical 
history, the current clinical findings, and previous medical 
opinions, the examiner concluded that the veteran's "cardiac 
disorder is that of an aging heart and has nothing to do with 
an injury that occurred before March 18, 1995 (sic)."  In 
December 1999, this examiner further wrote as follows:

After reviewing the records, the 
cardiologist does not feel that client 
had a cardiac disorder before the onset 
of service or was manifested on March 18, 
1985.  Client has had multiple MUGAs and 
the left ejection fraction is normal, 
contractility normal.  The client has had 
a cardiac catheterization with no 
significant coronary artery disease.  
Therefore, the cardiologist does not feel 
that this heart condition was before 
service or acquired when the client 
presented [on] March 18, 1985, for 
treatment.  The cardiac changes are age 
related and have nothing to do with a 
service related cardiac injury.

III.  Legal Analysis

Service connection for a heart disorder was denied by a 
rating decision rendered in August 1985.  Although this 
decision subsequently became final, the Court, in August 
1993, found as a matter of law that new and material evidence 
had been presented and that the veteran's claim had been 
reopened.  The Board will, accordingly, review the complete 
evidentiary record.

Service connection means basically that the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces or, if pre-existing such service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West Supp. 
2000).  Service connection may be accomplished by 
affirmatively showing inception or aggravation during 
service, or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2001).  When a veteran has served 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, that disease will be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during that service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2001).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The evidence, discussed above, shows that the veteran 
complained of chest pain both during service and subsequent 
to his separation therefrom, to include complaints on March 
18, 1985, slightly less than one year following his 
completion of active service.  These complaints have been 
variously diagnosed; diagnoses of chest wall syndrome, 
coronary artery disease, coronary atherosclerosis, coronary 
artery spasm, vasospasm, Prinzmetal's angina, and variant 
angina have been proffered.

It can be said, however, that examiners who have reviewed the 
veteran's medical records have consistently found that his 
current cardiac problems, whatever the diagnosis, are not 
related to his active service, or to any medical impairment 
that was manifested within one year after his separation from 
his last period of service.  While a private cardiologist 
indicated in January 1990 that the veteran had past 
discomfort that VA physicians felt had represented angina 
pectoris, the Board finds that, even if this is considered to 
be a reference to the discomfort noted in March 1985, reviews 
of the evidence conducted subsequent to January 1990 
overwhelmingly concluded that there was no etiological 
relationship between any current cardiac disorder and the 
problems cited in March 1985.  The VA cardiologist who 
reviewed the veteran's medical records in September 1996 
specifically noted the absence of any cardiac disease in the 
service medical records, or in March 1985, and attributed the 
veteran's complaints, both in service and post service, to 
positional or chest wall pain.  She also concluded that the 
veteran's current chest pain was unrelated to the symptoms 
noted in March 1985.

Likewise, an April 1999 opinion by another VA cardiologist, 
with a December 1999 addendum thereto, reflects review of the 
pertinent medical history, and indicates a conclusion that 
the veteran's current heart disorder was that of an "aging 
heart" that had "nothing to do with an injury that occurred 
before March 18, 1995 (sic)."  In the addendum, the 
cardiologist concluded that the veteran's current heart 
condition had not been present before service or had been 
acquired by March 18, 1985.  The cardiologist found that, to 
the contrary, the veteran's "cardiac changes are age related 
and have nothing to do with a service related cardiac 
injury."

In brief, the evidence demonstrates that a cardiac disorder, 
identified as such, was not present during service, nor was 
any such disorder manifested to a compensable degree within 
one year after the veteran's separation from service.  To the 
contrary, the evidence demonstrates that a cardiac disorder, 
however characterized, was initially manifested more than one 
year following the veteran's separation from his last period 
of service, and is not shown to be related to service.  See 
38 C.F.R. § 3.303(d) (2001).  The Board concludes that the 
clear preponderance of the evidence is against the veteran's 
claim for service connection for a cardiac disorder.


ORDER

Service connection for a cardiac disorder is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

